Citation Nr: 1328359	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-03 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
hypertension. 

2.  Entitlement to a compensable initial rating for a 
thoracic aortic aneurysm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1981 to 
September 1992.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  Jurisdiction of the Veteran's claims 
file was subsequently transferred to the Baltimore, Maryland 
RO. 

The May 2007 rating decision denied service connection for 
coronary artery disease, but awarded service connection for 
a thoracic aortic aneurysm and assigned a noncompensable 
rating. 


FINDINGS OF FACT

1.  Coronary artery disease was not shown to be causally or 
etiologically related to any disease, injury, or incident 
during active service, and was not caused or aggravated by a 
service-connected disability.

2.  Prior to October 13, 2010, the Veteran's aortic aneurysm 
measured less than 5 centimeters in diameter, was 
asymptomatic, had not been surgically corrected, and did not 
preclude exertion.

3.  Since October 13, 2010, the Veteran's aortic aneurysm 
has measured 5 centimeters in diameter.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or 
aggravated by the Veteran's active service, and is not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2012).

2.  Prior to October 13, 2010, criteria for a compensable 
rating for an aortic aneurysm have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 
7110 (2012).

3.  Since October 13, 2010, criteria for a 100 percent 
rating for an aortic aneurysm have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7110 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on the claim for VA benefits.


In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  Specifically, with 
regard to the claim for service connection for coronary 
artery disease, a November 2006 letter, sent prior to the 
initial May 2007 rating decision, advised the Veteran of the 
evidence and information necessary to substantiate his 
service connection claim, as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, the letter advised the Veteran of the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess/Hartman, 
supra. 

With regard to the claim for increased rating for an aortic 
aneurysm, the Veteran has appealed with respect to the 
propriety of the initially assigned rating from the original 
grant of service connection.  VA's General Counsel  has held 
that no VCAA notice is required for such downstream issues.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In 
addition, the Board notes that the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the Veteran's 
claim for service connection for his aortic aneurysm was 
granted and an initial rating was assigned in the May 2007 
rating decision on appeal.  Therefore, as the Veteran has 
appealed with respect to the initially assigned rating, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service 
treatment records and VA treatment records have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his 
pending appeal.  The Board has also reviewed his Virtual VA 
claims file.  Additionally, he was afforded a VA examination 
in November 2011 in order to adjudicate both claims.  The 
Board finds that the opinions and findings by the VA 
examiners are sufficient to decide the Veteran's claims.

The Board notes that the Veteran's claims were remanded in 
November 2011 in order to afford him with VA examinations 
with opinions and current findings.  As explained above, as 
the remand directives have been substantially complied with, 
no further action is necessary in this regard. 

Thus, the Board finds that VA has fully satisfied the duty 
to assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  
VA has satisfied its duty to inform and assist the Veteran 
at every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claims.

II.  Analysis

Service Connection

The Veteran contends that his coronary artery disease was 
caused or aggravated by his service-connected hypertension 
with left ventricular dysfunction.  He contends that his 
longstanding hypertension, beginning in service, has 
contributed to the development of his coronary artery 
disease.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) .  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without 
evidence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or evidence of 
continuity of symptomatology.  If the disability claimed is 
not considered to be a chronic disease under 38 C.F.R. § 
3.307, credible lay evidence of continuous symptoms may 
establish service connection.

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic heart disease, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2012).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either 
caused or aggravated by a service-connected disability.  38 
C.F.R. § 3.303, 3.310 (2012). 

Service treatment records reflect that in September 1989, 
the Veteran reported severe headaches related to his 
hypertension, as well as chest pains.  An EKG was borderline 
for left ventricular hypertrophy.  In November 1989, the 
Veteran presented with atypical chest pain and palpitations.  
His hypertension was stable on medication.  He had had two 
episodes of atypical chest pain starting three weeks 
previously.  A chest x-ray had shown a cardiac silhouette 
that was borderline enlarged, otherwise within normal 
limits.  On February 1992 physical examination, the Veteran 
was noted to suffer from chest pain secondary to 
hypertension.  

On April 1994 VA examination, the Veteran reported having 
been diagnosed with hypertension in 1986.  He had had a 
stress test in 1989 which was normal.  He at times had a 
little minor chest pressure with exercise, but no definite 
signs of angina.  On April 1998 VA examination, the Veteran 
reported that two weeks previously, he had been hospitalized 
for nausea, chest pain, and lightheadedness.  However, EKG 
had been normal.  On July 1999 VA examination, the Veteran 
reported occasional episodes of shortness of breath, but 
denied orthopnea, chest pain, or paroxysmal nocturnal 
dyspnea.  Physical examination resulted in the assessment of 
no evidence of congestive heart failure.  EKG showed left 
ventricular dysfunction, but was otherwise an unremarkable 
study.  VA treatment records reflect that in October 1999, 
his blood pressure was uncontrolled, though when he took his 
medication, it was controlled.  In March 2000, it was 
controlled.  

VA treatment records reflect that in August 2002, the 
Veteran had chest pain with nausea, shortness of breath, and 
lightheadedness.  In July 2003, the Veteran reported 
dizziness, nausea, and vomiting following eating at a 
restaurant.  He had had occasional episodes of chest pain 
over the past year which had changed in character from being 
more sharp to being dull in nature.  He reported that a 
March 2001 exercise stress test had been normal.  EKG was 
within normal limits.  Chest x-ray showed slight 
cardiomegaly.  A chest CT scan suggested the presence of 
coronary artery disease.  However, from a prognostic 
standpoint, it was a low risk perfusion study suggesting 
minimally increased and/or risk for subsequent 
cardiovascular events.   

VA treatment records reflect that in September 2006, the 
Veteran presented with headaches, shortness of breath, and 
on and off chest pain.  EKG has not changed.  A chest x-ray 
showed cadiomegaly.  

On February 2007 VA examination, it was noted that the 
Veteran had coronary artery disease that was asymptomatic 
with no treatment.  Because of the development of coronary 
artery disease, there had been some change in his 
hypertension.

On November 2011 VA examination, it was noted that the 
Veteran was diagnosed with nonclinical coronary artery 
disease in 2003 and had no further evaluation since then.  
After reviewing the claims file, the examiner opined that it 
was less likely than not that the Veteran's coronary artery 
disease was caused or aggravated by his service-connected 
hypertension.  The examiner explained that the Veteran had 
had documented hypertension since 1986 and was diagnosed 
with noncritical coronary artery disease in 2003.  
Hypertension was not a known cause of coronary artery 
disease.  In terms of aggravation, there was no 
documentation of any worsening of his ischemic status.

First, the Board finds that presumptive service connection 
is not warranted in this case as there is no indication that 
the Veteran suffered from, or was diagnosed with, coronary 
artery disease within one year following separation from 
service in 1992.  38 C.F.R. § 3.307, 3.309. 

Next, the Board finds that the preponderance of the evidence 
is against a finding that the Veteran's coronary artery 
disease was caused or aggravated by his service or his 
service-connected hypertension.  On a direct basis, there is 
no indication of a chronic disease in service, continuity of 
symptoms since service, or a medical nexus to relate the 
current coronary artery disease to service.  Specifically, 
the service treatment records, while showing complaints of 
chest pain, consistently link that chest pain with the 
Veteran's already service-connected hypertension with left 
ventricular dysfunction.  At no time was the Veteran 
diagnosed with any other heart condition.  The records are 
clear in categorizing the heart symptoms with his ongoing 
hypertension and left ventricular dysfunction, as stated on 
separation examination.  Moreover, the post-service VA 
examinations conducted in 1994, 1998, and 1999 demonstrated 
normal stress testing and EKG findings.  The Veteran 
reported such and the examiner's found such to be the case.  
Coronary artery disease was not diagnosed until 2003, more 
than a decade following service separation.  Thus, there is 
no indication of coronary artery disease, or other heart 
disease that is not already service-connected, in service or 
for many years following service.  Finally, there is no 
medical opinion or medical record to suggest that the 
Veteran's coronary artery disease began in service or was 
otherwise caused by service.  The records show date of onset 
as 2003.  Moreover, the Veteran contends that his coronary 
artery disease was caused by his hypertension, rather than 
his service.  Accordingly, the Board finds that the credible 
and competent evidence of record weighs against the claim 
for service connection for coronary artery disease on a 
direct basis and thus the claim must be denied.

The Board also finds that service connection for coronary 
artery disease on a secondary basis is also not warranted.  
In so finding, the Board places great weight on the November 
2011 VA examiner's opinion because the opinion contains 
clear conclusions and well-explained rationale.  The 
examiner explained that medical knowledge did not show a 
link between hypertension and the development of coronary 
artery disease.  The record does not otherwise contain any 
medical opinion or literature to the contrary.  Thus, the 
Board finds the examiner's reasoning to be probative.  
Accordingly, the Board finds that the weight of the credible 
and competent evidence establishes that the Veteran's 
hypertension did not cause his coronary artery disease.  
With regard to the theory of aggravation, the examiner 
reviewed the treatment records and found no indication of 
aggravation.  The examiner explained that ever since the 
diagnosis of coronary artery disease in 2003, there was no 
record of any further complaints or treatment for coronary 
artery disease.  Therefore, there was no indication that the 
Veteran's coronary artery disease had been aggravated by the 
Veteran's hypertension.  In fact, a review of the record 
comports with the examiner's findings, as the Veteran's 
ongoing diagnoses are silent for coronary artery disease and 
the Veteran has not sought further treatment for that 
condition.  Also, the records do not demonstrate any 
correlation between the onset or worsening of coronary 
artery disease and the longstanding hypertension.  Instead, 
one VA medical record states the opposite, that his coronary 
artery disease could impact his hypertension.  Accordingly, 
the Board finds the November 2011 VA examiner's opinion, and 
the medical evidence or record, probative on the matter.  
Therefore, the weight of the evidence establishes that 
coronary artery disease was not caused or aggravated by his 
hypertension.   Lastly, the Board points out that the 
Veteran has not contended that his aortic aneurysm has 
caused or aggravated his coronary artery disease, and the 
evidence does not in any way support such a finding.

The Board notes that the Veteran has contended on his own 
behalf that his coronary artery disease is related to his 
military service or his service-connected hypertension.  Lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Lay evidence may also be competent to establish 
medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay 
evidence but may give it whatever weight it concludes the 
evidence is entitled to" and a mere conclusory generalized 
lay statement that service event or illness caused the 
claimant's current condition is insufficient to require the 
Secretary to provide an examination.  Waters v. Shinseki, 
601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question 
regarding the potential relationship between the Veteran's 
coronary artery disease and any instance of his military 
service, or as related to a service-connected disability, to 
be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple 
condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more 
complex medical questions).  Additionally, in a single-judge 
Memorandum Decision issued by the Court, it was noted that 
"in the absence of any medical evidence, the record must 
provide some evidence beyond an appellant's own conclusory 
statements regarding causation to establish that the 
appellant suffered from an event, injury or disease in 
service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 
4 (Vet. App. May 10, 2010).  While the Board recognizes that 
such single judge decisions carry no precedential weight, 
they may be relied upon for any persuasiveness or reasoning 
they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 
(1992). 

Here, while the Veteran is competent to describe his in-
service and post-service symptoms, such as chest pain and 
shortness of breath, the Board accords his statements 
regarding the etiology of his coronary artery disease little 
probative value as he is not competent to opine on such a 
complex medical question.  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones 
v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has 
offered only conclusory statements regarding the 
relationship between his in-service symptoms, and his 
hypertension, with his coronary artery disease.  However, 
the competent, probative opinion in this case took into 
consideration all the relevant facts in providing the 
opinion reached, as explained above.  Therefore, the Board 
accords greater probative weight to the examiner's opinion 
finding against his claim. 

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
coronary artery disease.  As such, that doctrine is not 
applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2012); 38 U.S.C.A. 
§ 1155 (West 2002).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2012). 

The Veteran's heart disorder, aortic aneurysm, has been 
assigned a noncompensable evaluation pursuant to Diagnostic 
Code 7110, which pertains to aortic aneurysms.  38 C.F.R. § 
4.104, DC 7110 (2012).

Under DC 7110, the next highest 60 percent rating is 
warranted if the aortic aneurysm precludes exertion.  A 100 
percent rating is warranted if the aortic aneurysm is five 
centimeters or larger in diameter, or is symptomatic, or for 
an indefinite period from the date of hospital admission for 
surgical correction.

Turning to the evidence of record, VA treatment records 
reflect that a CT scan in July 2003 reflects that the 
Veteran's aneurysm measured 4.7 cm.  Another scan done in 
August 2004 also reflected a size of 4.7 cm.

In November 2006, a CT scan of the thorax showed mild 
ectasis of the thoracic aorta without interval change, 
currently measuring 4.7 centimeters by 5 centimeters, 
unchanged since August 2004.  The descending thoracic aorta 
also remained stable measuring 3.7 centimeters by 3.9 
centimeters in size.  In December 2007, the Veteran reported 
dyspnea on exertion that had progressed over the last 
several months.  He denied chest pain.  The diagnosis was 
ascending aortic aneurysm.  It was recommended that his 
hypertension be closely managed.  When his aneurysm reached 
5.5 centimeters, elective repair would be indicated.  

A March 2009 scan reportedly showed that it was mild and 
unchanged.  An October 13, 2010, CT scan showed that the 
ascending aortic aneurysm measured 5 centimeters, which was 
slightly larger than on previous scan completed in 2009.  
The October 2010 report shows that the prior 2009 CT scan 
had measured the ascending aorta at 4.8 centimeters.

On November 2011 VA examination, the Veteran's history was 
noted.  He was seen in the emergency room in 2003 and found 
to have an ascending thoracic aortic aneurysm which has 
since been followed.  His blood pressure had been 
aggressively treated.  The examiner noted that the aneurysm 
had slightly increased through the years and was presently 5 
centimeters.  The descending aorta slightly increased to 
4.20 centimeters.  The aneurysm was not symptomatic and did 
not preclude exertion.  The examiner stated that the 
Veteran's aneurysm did not preclude his ability to work.  

In this case, the Board finds that prior to October 13, 
2010, a compensable rating was not warranted under the 
rating criteria.  The Veteran's aortic aneurysm did not 
measure 5 centimeters in diameter, but rather measured at 
the most 4.8 centimeters in diameter.  Although the November 
2006 CT report contained two measurements (one of 4.7 and 
one of 5.0), the report also indicated that size was 
unchanged since the prior report of August 2004 which the 
Board notes showed a diameter of only 4.7.  Thus, it appears 
that the November 2006 report was indicating that the 
diameter was 4.7 while the length was 5.0.  This 
interpretation is confirmed by the fact that a diameter of 
under 5.0 was found on a subsequent examination in 2009.  

The Board also notes that after physical examination and 
review of the records spanning the appeal period, his aortic 
aneurysm was determined on 2011 examination be asymptomatic, 
to not preclude exertion, and the Veteran has not had 
surgical correction of the aneurysm.  The Board notes that 
the Veteran reported dyspnea on exertion in December 2007.  
However, such is not the same as precluding exertion.  Nor 
do such complaints equate to a symptomatic aneurysm  because 
his symptoms at the time were not tied to his aortic 
aneurysm but rather to his hypertension or other unknown 
cardiac origin.  Thus, a review of the VA treatment records 
comport with the November 2011 VA examiner's finding that 
his aortic aneurysm had not been symptomatic.  Accordingly, 
in light of the specific diagnostic criteria, the Board 
finds that a compensable rating for the Veteran's aortic 
aneurysm is not warranted prior to October 13, 2010.

Since October 13, 2010, a 100 percent rating is warranted.  
Specifically, a CTscan clearly demonstrated a finding of a 5 
centimeter aortic aneurysm.  His aneurysm had grown slightly 
from the previous scan, from 4.8 centimeters.  The 
regulation is clear that a 5 centimeter in diameter aortic 
aneurysm warrants a 100 percent rating.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is expressly raised by the Veteran or 
reasonably raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.   In this case, during the 
appeal period, the Veteran has not stated that his aortic 
aneurysm precludes employment, and the November 2011 VA 
examiner stated that it did not preclude employment.  
Therefore, the Board finds that a claim for a TDIU has not 
been raised by the record. 

An extra-schedular disability rating is warranted if the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under § 3.321 is a three-step inquiry.  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  In this regard, the Court indicated that 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Under the approach prescribed 
by VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required. 

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must 
be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  
The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected aortic 
aneurysm with the established criteria found in the rating 
schedule.  As discussed in detail previously, the Veteran's 
symptomatology is fully addressed by the rating criteria 
under which such disabilities are rated.  There are no 
additional symptoms that are not addressed by the rating 
schedule.  Therefore, the Board finds that rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology for his service-connected disability.  As 
such, the Board finds that the rating schedule is adequate 
to evaluate the Veteran's disability picture.  Moreover, to 
the extent that the Veteran's aortic aneurysm may interfere 
with his employability, such interference is addressed by 
the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-
schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996). 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, prior to 
October 13, 2010, the criteria for a compensable rating for 
an aortic aneurysm has been shown.   Since October 13, 2010, 
a 100 percent rating has been warranted.  The benefit of the 
doubt rule has been applied in this case.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for coronary artery disease is denied.

Prior to October 13, 2010, a compensable rating for an 
aortic aneurysm is denied.

Since October 13, 2010, a 100 percent rating for an aortic 
aneurysm is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


